     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   HOWARD A. YOUNG,                                  No. 2:19-cv-01554 MCE GGH P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   JARED LOZANO,
15                      Respondent.
16

17

18   Introduction and Summary
19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

22          Defendant Howard Allen Young was convicted after jury trial of 14 counts of second-

23   degree burglary (Cal. Pen. Code §§ 459/460(b)), 14 counts of grand theft (Cal. Pen. Code §§ 484/

24   487(a)), and one count of selling stolen property (Cal. Pen. Code § 496(a)). The jury found as to

25   three counts of grand theft that the loss exceeded $50,000, and as to another count of grand theft

26   that the loss exceeded $150,000 (Cal. Pen. Code § 12022.6(a)(1) & (a)(2)). In addition, the jury

27   found that defendant had a prior serious felony conviction for kidnapping that qualified as a

28   ////
                                                      1
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 2 of 11

 1   strike. (Cal. Pen. Code § 1170.12.) After denying defendant's Romero 1 motion, the trial court
 2   sentenced defendant to state prison for a term of 30 years and eight months. 2
 3          However, this present habeas corpus petition does not involve petitioner’s conviction per
 4   se. Rather, it involves his consideration of early parole pursuant to Proposition 57 (California
 5   Constitution, Section 32, article I.). Petitioner believes he was denied due process and equal
 6   protection of law because of the minimal review procedures involved, and because he was denied
 7   the state law rights given to prisoners who were indeterminately sentenced when they are
 8   considered for parole eligibility.
 9          Although the petition is properly brought through a habeas corpus proceeding, petitioner
10   received the minimum due process which the Federal Due Process Clause provides, and he was
11   not denied protection under the Federal Equal Protection Clause. To the extent petitioner believes
12   state law was violated, such allegations are not cognizable in federal habeas corpus. Accordingly,
13   the petition should be denied.
14   Issues Presented
15          Petitioner raises the following three issues in his habeas petition:
16       1. Whether the Case Is Properly Brought in Federal Habeas Corpus;
17       2. Whether Petitioner Received the Due Process Minimum; and
18       3. Whether Petitioner Was Denied Equal Protection of the Laws.
19       Petitioner also sets forth in the petition, Issue 2, a barebones assertion: that in violation of the
20   Eighth Amendment the review board did not consider petitioner’s mental health vis-à-vis rule
21   violations when considering his eligibility for early parole. However, petitioner did not further
22   argue this unadorned point, or support it in any fashion, and the undersigned considers it waived.
23   Nevertheless, to the extent petitioner argues that the review was not based on sufficient evidence,
24   that assertion will be addressed within Issue 1.
25          Finally, the traverse raised the potential that petitioner was seeking to add a claim
26
     1
27    People v. Superior Court (Romero), 13 Cal. 4th 497 (1996).
     2
      This paragraph is quoted from People v. Young, No. H030682, 2008 WL 1748341 (Cal. Ct.
28   App. Apr. 17, 2008) (footnotes omitted).
                                                   2
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 3 of 11

 1   regarding his original sentencing. The undersigned instructed petitioner to inform the court
 2   whether petitioner was seeking to add a new (unexhausted) claim to the petition. ECF No. 30.
 3   Petitioner informed the undersigned that he was not raising such an issue in this petition. ECF
 4   No. 31. Accordingly, this issue will not be considered. 3
 5   Factual Background
 6          The pertinent facts surrounding the Proposition 57 process is provided below:
 7                  On November 8, 2016, California voters passed Proposition 57,
                    also known as the Public Safety and Rehabilitation Act of 2016,
 8                  adding section 32, article I, to the California Constitution. “As
                    relevant here… [u]nder section 32(a)(1), “Any person convicted of
 9                  a nonviolent felony offense and sentenced to state prison shall be
                    eligible for parole consideration after completing the full term for
10                  his or her primary offense.” And for purposes of section 32(a)(1),
                    “the full term for the primary offense means the longest term of
11                  imprisonment imposed by the court for any offense, excluding the
                    imposition of an enhancement, consecutive sentence, or alternative
12                  sentence.” CDCR was directed to “adopt regulations in furtherance
                    of these provisions, and the Secretary of [CDCR] shall certify that
13                  these regulations protect and enhance public safety.” (Cal. Const.,
                    art. 1, § 32, subd. (b).)
14

15   In re Gadlin, 31 Cal. App. 5th 784, 787-788 (2019).
16          California Department of Corrections and Rehabilitation (“CDCR”) did promulgate
17   regulations concerning the process of review:
18                  § 2449.4. Review on the Merits.
19                  (a) Within 30 calendar days of the conclusion of the notification
                    process described under Section 2449.3, a hearing officer shall
20                  confirm the inmate is eligible for parole consideration under
                    Section 3491 of Division 3 of this title and, if the inmate's
21                  eligibility is confirmed, review the inmate's case on the merits and
                    determine whether to approve the inmate's release. If the inmate is
22                  determined to be ineligible for parole consideration under Section
                    3491 of Division 3 of this title, the hearing officer shall issue a
23                  written decision as specified in subsection (d) without conducting a
                    review on the merits under subsection (b) and (c).
24
                    (b) The hearing officer shall review and consider all relevant and
25                  reliable information about the inmate including, but not limited to:
26   3
       Moreover, the issue would not be properly posed in this habeas corpus action because the parole
27   review proceeding at issue involves an entirely distinct proceeding than petitioner’s original
     conviction. Proceedings involving multiple, distinct determinations are not properly joined in one
28   habeas corpus proceeding. See Federal Rules Governing Section 2254 Cases, Rule 2(e).
                                                      3
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 4 of 11

 1                      (1) Information contained in the inmate's central file and the
                        inmate's documented criminal history, including the
 2                      inmate's Record of Arrests and Prosecutions (RAP sheets)
                        and any return to prison with a new conviction after being
 3                      released as a result of this section; and
 4                      (2) Written statements submitted by the inmate, any victims
                        registered at the time of the referral, and the prosecuting
 5                      agency or agencies that received notice under Section
                        2449.3.
 6
                 (c) After reviewing and considering the relevant and reliable
 7               information, the hearing officer shall determine whether the inmate
                 poses a current, unreasonable risk of violence or a current,
 8               unreasonable risk of significant criminal activity as determined by
                 considering and applying the factors in Section 2449.5.
 9
                 (d) The hearing officer shall issue a written decision that includes a
10               statement of reasons supporting the decision. A copy of the decision
                 shall be served on the inmate and placed in the inmate's central file
11               within 15 business days of being issued. The board shall, within
                 five business days of issuing a decision, send notice of the decision
12               to any victim who was registered at the time of the referral and any
                 prosecuting agency or agencies that received notice under Section
13               2449.3.
14               (e) If the hearing officer finds the inmate poses a current,
                 unreasonable risk of violence or a current, unreasonable risk of
15               significant criminal activity, the hearing officer shall deny release
                 and issue his or her decision.
16
                 (f) If the hearing officer finds the inmate does not pose a current,
17               unreasonable risk of violence or a current, unreasonable risk of
                 significant criminal activity, the hearing officer shall approve
18               release and issue his or her decision unless the decision will result
                 in the inmate being released two or more years prior to his or her
19               earliest possible release date. If the decision will result in the
                 inmate being released two or more years prior to his or her earliest
20               possible release date, the decision shall be reviewed by an associate
                 chief deputy commissioner or the Chief Hearing Officer before it is
21               finalized and issued. If the associate chief deputy commissioner or
                 the Chief Hearing Officer does not concur with the hearing officer's
22               decision, he or she shall issue a new decision approving or denying
                 release.
23
                 (g) Inmates approved for release under this section shall be
24               processed for release by the department as described in Section
                 3493 of Division 3 of this title.
25
                 (h) Inmates denied release under this section shall be reviewed for
26               possible referral to the board again annually as provided in
                 subsection 3492(b) of Division 3 of this title.
27
                 (i) Inmates may seek review of decisions issued under this section
28               by writing the board in accordance with Section 2449.7 within 30
                                                   4
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 5 of 11

 1                  calendar days of being served the decision. Decisions issued under
                    this section are not subject to the department's inmate appeal
 2                  process under Article 8 of Chapter 1 of Division 3 of this title.
 3                  (j) The time period specified in subsection (a) shall be extended as
                    necessary to ensure all inmates referred to the board under
 4                  subsection (e) of Section 3492 of Division 3 of this title are
                    reviewed by the board by no later than March 31, 2020
 5
            Prisoners subject to review are given notice of the review and may submit a written
 6
     statement in support of parole:
 7
                    Eligible determinately-sentenced nonviolent offenders under
 8                  Section 3491 shall be referred to the Board of Parole Hearings for
                    parole consideration at least 35 calendar days prior to their
 9                  nonviolent parole eligible date unless their nonviolent parole
                    eligible date falls less than 180 calendar days prior to their earliest
10                  possible release date or they will reach their earliest possible release
                    date in less than 210 calendar days.
11
                                        ***
12
                    Referral results under subsection (a) shall be served on the inmate
13                  and placed in the inmate's central file within 15 business days of
                    being completed and, if the inmate is referred to the Board of Parole
14                  Hearings, the inmate shall be provided information about the
                    nonviolent offender parole process, including the opportunity to
15                  submit a written statement to the Board of Parole Hearings.
16   Cal. Code Regs. tit. 15, § 3492.

17          Petitioner does not contest the facts set forth in paragraph 6 of respondent’s Answer.

18   Accordingly, these will be accepted as facts of the case:

19                  Respondent admits and alleges that on July 1, 2018, Young was
                    given notice that he was being referred to the Board for nonviolent
20                  parole consideration. Young was advised that he had thirty days to
                    “submit a written statement explaining why you believe you would
21                  not pose a current, unreasonable risk of violence, or a current,
                    unreasonable risk of significant criminal activity.” […] On August
22                  13, 2018, Young received nonviolent parole consideration. A
                    deputy commissioner concluded that Young presents a current
23                  unreasonable risk to the community and denied release. […]
                    Young was provided a statement of reasons for the decision and
24                  requested reconsideration of the decision. […] Young disagreed
                    with the decision and requested reconsideration of the decision.
25                  […] On September 11, 2018, the decision was reviewed and after
                    consideration of all relevant factors, including Young’s file, the
26                  written decision denying release, and Young’s request for
                    reconsideration, the decision was upheld.
27

28   ECF No. 28 at 3.
                                                       5
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 6 of 11

 1          Respondent goes on to allege further undisputed facts concerning the state habeas corpus
 2   process detailing the reasoned decision of the Superior Court, and the silent denials in the
 3   appellate and state supreme courts. See ECF No. 28 at 3-4. 4 Specifically, the Superior Court
 4   found, citing Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 15 (1979),
 5   that the procedure set forth above adequately safeguarded against serious risks of error and thus
 6   satisfied due process. Equal protection was not violated because petitioner was not similarly
 7   situated to the persons with whom he asserts similarity—i.e., those indeterminately sentenced
 8   prisoners who are seeing to be parole eligible. Id. at 4.
 9          This federal habeas petition was filed on July 8, 2019. After a motion to dismiss, based
10   on an assertion of a lack of habeas corpus jurisdiction, was denied, ECF Nos. 23, 24, an Answer
11   was filed followed by petitioner’s Traverse, ECF Nos. 28, 29.
12   Discussion
13          A. Cognizability of Petitioner’s Claims in Habeas Corpus
14          Normally, a reassertion of an argument decided adversely in a prior motion is governed by
15   law of the case, and nothing more need be said. However, after respondent filed the Answer, the
16   United States Supreme Court decided Dep't of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959
17   (2020). The holding in that case, which stresses the “release” component of the habeas corpus
18   remedy, in order for a petition to be properly brought in habeas corpus, requires explication here.
19   However, for the reasons expressed below, the previously found cognizability of the present
20   petition in habeas corpus should be affirmed.
21          The undersigned first repeats herein the January 13, 2020 Findings & Recommendations
22   discussion, ECF No. 23, which was adopted by the district judge:
23                  Citing Nettles, respondent asserts here that if petitioner were to
                    prevail on his claim, the relief to be awarded “would not necessarily
24                  lead to immediate or speedier release.” Nettles, supra, 830 F.3d at
                    934-935. As a result, respondent argues this court has no habeas
25                  corpus jurisdiction. Nettles cannot hold the weight assigned to it by
                    respondent and it “necessarily” must be viewed in the context of
26
     4
27     As respondent sets forth, the reasoned decision of the Superior Court was presumed adopted by
     the higher courts because of the silent (unexplained) denials. Ylst v. Nunnemaker, 501 U.S. 797,
28   798 (1991).
                                                      6
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 7 of 11

 1               longstanding habeas corpus principles.
 2               Nettles involved a claim by a prisoner serving an indeterminate life
                 sentence that an expungement of his disciplinary violation and
 3               concomitant loss of time credits implicated his release status
                 because his chances of parole in the future would be greatly
 4               benefitted without having the disciplinary violation considered at
                 his future parole hearing. The Ninth Circuit, en banc, found that
 5               the claim was too speculative to be heard in habeas corpus because
                 disciplinary violations were but a factor in parole suitability
 6               determinations, and as such, would not sufficiently implicate a
                 speedier setting of a parole date. Nettles, 830 F.3d at 935. And,
 7               because restoration of time credits could be entirely besides the
                 point for an indeterminately sentenced, i.e., life imprisoned,
 8               petitioner, as opposed to a determinately sentenced prisoner where
                 time credits actually reduce the adjudged incarceration sentence,
 9               there is no habeas rationale for reviewing a disciplinary conviction
                 for the life prisoner. See, Seviall v. Miller, 2016 8606772 *5 (S.D.
10               Cal. 2016) citing In re Jenkins, 50 Cal. 4th 1167, 1179-1180 (2010).
                 The vast number of cases following Nettles have involved a claim
11               similar to Nettles, or have been simply a variant on the same theme.
                 See, e.g., Myers v. Lorenzo, 2019 WL 5390035 (E.D. Cal. 2019);
12               Gordon v. premo, 757 Fed.Appx. 627 (9th Cir. 2019). But cf.
                 Adams v. Frauenheim, 2018 WL 3046939 (N.D. Cal. 2018) (habeas
13               jurisdiction existed for a claim asserting that new resentencing laws
                 should be applied to the petitioner’s sentence.)
14
                 The situation here is unlike Nettles in that petitioner here does not
15               seek relief to obtain in a present proceeding, not itself implicating
                 release on parole, some type of advantage for a future proceeding.
16               He contends that the alleged due process errors poisoned his past
                 hearing directly implicating release on parole. In asking in the
17               FAP “for relief to which he may be entitled,” petitioner impliedly
                 asserts that he should be found suitable for parole and a parole date
18               set, [or at least he should be given another try at achieving that
                 result in the state system] as a result of deficiencies in the parole
19               suitability hearing itself. Petitioner’s situation is precisely the same
                 as any petitioner who challenges his criminal judgment, or some
20               specific aspect of it, e.g., evidentiary hearing finding a confession
                 voluntary. A favorable outcome in the theorized habeas action does
21               not guarantee the petitioner an acquittal or termination of his
                 incarcerated status; the vast majority of favorable outcomes permit
22               simply another chance to have his guilt adjudicated, another
                 evidentiary hearing, or sentence recalculated and so forth—
23               presumably without the previously found federal, constitutional
                 error. The vast majority of habeas outcomes do not order
24               immediate release but rather give the state a chance to retry the case
                 or otherwise rehear the matter at issue, without the error.
25
                        A federal court is vested “ ‘with the largest power to control
26                      and direct the form of judgment to be entered in cases
                        brought up before it on habeas corpus.’ ” Hilton v.
27                      Braunskill, 481 U.S. 770, 775, 107 S.Ct. 2113, 2118, 95
                        L.Ed.2d 724 (1987) (quoting In re Bonner, 151 U.S. 242,
28                      261, 14 S.Ct. 323, 327, 38 L.Ed. 149 (1894)). The court is
                                                    7
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 8 of 11

 1                           “free ... to fashion the remedy as law and justice require ...
                             [and is not required] to order ... [petitioner's] immediate
 2                           release from physical custody.” Davis v. Reynolds, 890 F.2d
                             1105, 1112 (10th Cir.1989) (footnote omitted); see also
 3                           Fed.R.App.P. 23(c). “Generally, a district court ruling in
                             the petitioner's favor in a habeas case provides a
 4                           reasonable time in order to afford the State an opportunity
                             to re-try the defendant or otherwise correct the
 5                           constitutional infirmity.” Bowen v. Maynard, 799 F.2d 593,
                             614 n. 12 (10th Cir.), cert. denied, 479 U.S. 962, 107 S.Ct.
 6                           458, 93 L.Ed.2d 404 (1986).
 7                    Sanders v. Ratelle, 21 F.3d 1446, 1461 (9th Cir. 1994) (emphasis
                      added). 5
 8
                      No one would argue with a straight face in the theorized criminal
 9                    case that because there is only a chance for release from custody in
                      the future criminal proceeding, the outcome is “speculative” in the
10                    sense that it does not “necessarily” require immediate or speedy
                      release, and consequently the existing criminal judgment is not
11                    subject to habeas review. Such an argument would raise the absurd
                      possibility that habeas corpus jurisdiction is never possible after
12                    Nettles.
13                    Here, if petitioner were to obtain favorable relief, he would obtain
                      the same type of order as the petitioner in the theorized example
14                    above, i.e., a new parole suitability hearing which would
                      presumably afford the due process which was allegedly lacking at
15                    the first hearing. 6
16                    The court has habeas corpus jurisdiction pursuant to 28 U.S.C.
                      section 2254 to review the petition here.
17

18   ECF No. 23 at 2-5.

19           Thuraissigiam involved a petitioner who was seeking, not release, but “[a detainee who]

20   invokes the writ to achieve an entirely different end, namely, to obtain additional administrative

21   review of his asylum claim and ultimately to obtain authorization to stay in this country.”

22   Thuraissigiam, supra, 140 S. Ct. at 1963. This recent case emphasized that release from custody

23   is the function of habeas corpus remedy, but it did not rule that pre-release remedies were always

24   off the table:

25
     5
26     [Originally Fn. 1] The order would generally be worded to the effect: proceedings for a new trial
     [or hearing] shall commence within __ days or the petitioner shall be released from custody.
     6
27     [Originally Fn. 2] Typically, such an order would require the reinstitution of a parole suitability
     hearing. Depending on the circumstances the order might add that should no hearing take place
28   within a specified time limit, petitioner shall have a parole date set or be released on parole.
                                                        8
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 9 of 11

 1                  We come, finally, to the more recent cases on which respondent
                    relies. The most recent, Boumediene, is not about immigration at
 2                  all. It held that suspected foreign terrorists could challenge their
                    detention at the naval base in Guantanamo Bay, Cuba. They had
 3                  been “apprehended on the battlefield in Afghanistan” and
                    elsewhere, not while crossing the border. 553 U.S. at 734, 128 S.Ct.
 4                  2229. They sought only to be released from Guantanamo, not to
                    enter this country. See, e.g., Brief for Petitioner Al Odah et al. in Al
 5                  Odah v. United States, decided with Boumediene v. Bush, O. T.
                    2007, No. 061196, p. 39 (arguing that “habeas contemplates but one
 6                  remedy,” “release”). And nothing in the Court’s discussion of the
                    Suspension Clause suggested that they could have used habeas as a
 7                  means of gaining entry. Rather, the Court reaffirmed that release is
                    the habeas remedy though not the “exclusive” result of every writ,
 8                  given that it is often “appropriate” to allow the executive to cure
                    defects in a detention. 553 U.S. at 779, 128 S.Ct. 2229.
 9

10   Thuraissigiam, 140 S.Ct. at 1981 (emphasis added).

11          Indeed, the above quote speaks exactly to what petitioner seeks here—a release from

12   prison pursuant to expedited parole consideration. The mere fact that the conditional release

13   remedy here (if the habeas petition were to be granted) would also serve a comity purpose by

14   giving the state courts a chance to correct the due process defect in lieu of immediate, outright

15   release, is not a reason to find that habeas corpus cognizability is absent.

16          B. Petitioner’s Due Process Arguments Are Foreclosed by Supreme Court Precedent

17          In Swarthout v. Cooke, 562 U.S. 216 (2011), reviewing the federal due process

18   requirements of California’s parole eligibility procedures for indeterminately sentenced prisoners,

19   procedures which in state law give all the due process requested by petitioner here, greatly

20   circumscribed the federal due process required. The Swarthout court held that: “In Greenholtz,

21   we found that a prisoner subject to a parole statute similar to California's received adequate

22   process when he was allowed an opportunity to be heard and was provided a statement of the

23   reasons why parole was denied. Id., at 16, 99 S.Ct. 2100. ‘The Constitution,’ we held, ‘does not

24   require more.’ Ibid.” Id. at 220. The procedures for sped up parole consideration provide that

25   petitioner be given notice that he is being considered for expedited parole, that he be allowed to

26   submit a written statement advocating for his inclusion in the expedited parole result, and that he

27   be informed of the decision. There is no federal requirement that petitioner be physically present

28   at the consideration, that he be allowed to ask questions, or that he be represented by counsel, that
                                                       9
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 10 of 11

 1    mental health be mandatorily considered, that there be “some evidence” supporting the denial, or
 2    any other procedural “right.” 7
 3           The state courts’ determinations that petitioner was afforded due process, as that process
 4    is required by the federal Constitution, were correct pursuant to 28 U.S.C. § 2254, as amended by
 5    the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). 8
 6           C. Petitioner’s Equal Protection Arguments Are Unavailing
 7           Petitioner has a misapprehension that his status is substantially similar to those prisoners
 8    who are serving indeterminate sentences, i.e., some type of life in prison sentence with the
 9    possibility of parole, and who are seeking parole eligibility so that they may one day be afforded
10    parole as opposed to being given a parole release date per se. That is, petitioner has a parole right
11    built into his determinate sentence; he is already, and mandatorily eligible for parole. Terhune v.
12    Superior Court, 65 Cal. App. 4th 864, 873-74 (1998); Gardner v. Runnels, No. 1:02CV-
13    05523TAGHC, 2005 WL 2405876, at *11 (E.D. Cal. Sept. 28, 2005). The issue in petitioner’s
14    case is whether, pursuant to Proposition 57, his parole should be accelerated from when it would
15    ordinarily occur. The fact that life prisoners with the possibility of parole may be afforded
16    “extra” procedures under state law for determining parole eligibility may well be necessary in that
17    the life prisoners, as opposed to petitioner, have no established right to parole in the first place;
18    their situation is grossly more dire than petitioner’s in that life prisoners, without parole
19    eligibility, may never see life outside a prison’s walls.
20           The Superior Court found that petitioner, an already parole eligible inmate, was not
21    similarly situated to those indeterminately sentenced to life imprisonment prisoners who were
22    seeking to be eligible for parole one day down the line. The Superior Court was unquestionably
23    correct. And, being similarly situated to a group of persons who may be given some extra
24    procedural or substantive rights that a petitioner seeks in his case is the sine qua non for
25    7
        And, of course, there is no Eighth Amendment authority that parole consideration be attended
26    with procedural protections lest the lack of parole be considered “cruel and unusual.” Petitioner’s
      argument to this effect is simply a reiteration of his due process concerns.
      8
27      Even if the state law mandated procedures at issue here went beyond those federal minima
      discussed above, this court would have no authority to rule on the correctness of those procedures
28    vis-a-vis petitioner’s case. Swarthout, 562 U.S. at 221-222.
                                                        10
     Case 2:19-cv-01554-MCE-GGH Document 32 Filed 07/28/20 Page 11 of 11

 1    application of the Federal Equal Protection Clause of the Fourteenth Amendment. See, e.g.,
 2    Gallinger v. Bercerra, 898 F.3d 1012, 1016-1017 (9th Cir. 2018). Accordingly, petitioner’s equal
 3    protection argument fails.
 4    Conclusion
 5           Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
 6    issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
 7    certificate of appealability may issue only “if the applicant has made a substantial showing of the
 8    denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
 9    findings and recommendations, a substantial showing of the denial of a constitutional right has
10    not been made in this case.
11           Accordingly, IT IS HEREBY RECOMMENDED that:
12           1. This court, having jurisdiction to review petitioner’s habeas petition, should DENY the
13    petition on its merits; and
14           2. The District Court decline to issue a certificate of appealability.
15           These findings and recommendations are submitted to the United States District Judge
16    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
17    after being served with these findings and recommendations, any party may file written
18    objections with the court and serve a copy on all parties. Such a document should be captioned
19    “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
20    shall be served and filed within fourteen days after service of the objections. The parties are
21    advised that failure to file objections within the specified time may waive the right to appeal the
22    District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23    DATED: July 27, 2020
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       11
